Exhibit 10.154

AMENDED AND RESTATED NOTE

U S $70,000,000

Amended and Restated as of December 17, 2001

 

FOR VALUE RECEIVED, E-LOAN, INC., a corporation organized and existing under the
laws of Delaware (the "Borrower"), hereby promises to pay to the order of GMAC
Bank, a federal savings bank (the "Lender"), in lawful money of the United
States of America in immediately available funds on the Expiry Date (as defined
in the Warehouse Credit Agreement) the principal sum of SEVENTY MILLION United
States dollars ($70,000,000), or, if less, the aggregate unpaid principal amount
of all Advances (as defined in the Warehouse Credit Agreement) made by the
Lender to the Borrower pursuant to the Warehouse Credit Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Advance from the date such Advance is made until paid in full, at the
interest rates, and at the times, as specified in the Warehouse Credit
Agreement.

This Amended and Restated Note ("Amended and Restated Note"), amends, restates
and supersedes all prior notes, including that certain Note dated November 1,
2001 in the amount of $50,000,000 ("Original Note"). However, this Amended and
Restated Note shall in no way extinguish the Borrower's unconditional obligation
to repay all Indebtedness as defined in the Warehouse Credit Agreement dated as
of November 1, 2001 as amended (as so amended, the "Warehouse Credit
Agreement"). This Note is secured by the Warehouse Security Agreement dated as
of November 1, 2001 as amended.

This Note is subject to mandatory prepayment as provided in Section 4.02 of the
Warehouse Credit Agreement and, in case an Event of Default (as defined in the
Warehouse Credit Agreement) shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Warehouse Credit Agreement.

The Borrower hereby waives diligence, presentment, protest, demand or notice of
every kind in connection with this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

E-LOAN, INC.

By:
Name:
Title:




--------------------------------------------------------------------------------


